Title: James Madison to William Patterson, 25 August 1833
From: Madison, James
To: Patterson, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                August 25. 1833
                            
                        
                        Your letter of the 20th. has been duly recd. Mrs. Madison is quite delighted with the acceptable present you
                            offer her, and feels all the additional value it possesses as a token of the kindness of one whom she so sincerely
                            esteems. Mr. William Allen will be desired to take charge of the two interesting animals on their arrival at
                            Fredericksburg. We unite in a tender of our best respects and of all our good wishes.
                        
                            
                                J. M
                            
                        
                    